DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 07/21/2021 and 01/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/09/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Justin Wang, Registration No. 73344, Attorney of Record, on 01/27/2022.

The application has been amended as follows:
(Currently Amended) A computer-implemented method comprising:
identifying, by a computing system, audio content that satisfies a threshold duration of time in a video content item based on audio fingerprints generated from audio features associated with audio frames of the audio content;
providing, by the computing system, in a first interface, a first notification for a predetermined period of time based at least in part on the identified audio content, wherein the first notification is removed after the predetermined period of time;
providing, by the computing system, a second notification based at least in part on a first user interaction with the video content item, wherein the second notification is removed when the identified audio content is finished; 
providing, by the computing system, a second interface that presents information associated with the identified audio content based at least in part on a second user interaction with the second notification;
providing, by the computing system, a third interface that presents one or more recommendations associated with the identified audio content based at least in part on a third user interaction with the second interface; and
preventing, by the computing system, provision of subsequent notifications associated with subsequent identified audio content in the video content item based at user interactions to remove notifications.

(Previously Presented) The computer-implemented method of claim 1, wherein the second interface further presents a call-to-action associated with an action that can be performed based at least in part on the identified audio content.

(Previously Presented) The computer-implemented method of claim 2, wherein the action that can be performed based at least in part on the identified audio content involves a generation of a new video content item based at least in part on the identified audio content.

(Original) The computer-implemented method of claim 3, wherein the generation of the new video content item is further based at least in part on at least one of: an album art image, a stock image, a user submitted image, or a user submitted video.

(Previously Presented) The computer-implemented method of claim 1, wherein the one or more recommendations include at least one recommendation for another video content item based at least in part on the identified audio content.

(Previously Presented) The computer-implemented method of claim 1, wherein the video content item is dimmed and continues to play while the second interface is provided.

(Currently Amended) The computer-implemented method of claim 1, wherein the first notification is provided at a start of the identified audio content and the first notification is removed from display before the predetermined period of time has lapsed based at least in part on a fourth user interaction with the video content item.

(Previously Presented) The computer-implemented method of claim 1, wherein the first notification overlays at least a portion of the video content item, and wherein the second interface and the third interface overlay at least a portion of the first interface.

(Currently Amended) The computer-implemented method of claim 1, wherein the user interactions to remove notifications include a tap on the video content item.

(Previously Presented) The computer-implemented method of claim 1, wherein the first notification is at least one of: a music icon or a notification bar.

(Currently Amended) A system comprising:
at least one processor; and

identifying audio content that satisfies a threshold duration of time in a video content item based on audio fingerprints generated from audio features associated with audio frames of the audio content;
providing, in a first interface, a first notification for a predetermined period of time based at least in part on the identified audio content, wherein the first notification is removed after the predetermined period of time;
providing, a second notification based at least in part on a first user interaction with the video content item, wherein the second notification is removed when the identified audio content is finished; 
providing, a second interface that presents information associated with the identified audio content based at least in part on a second user interaction with the second notification;
providing a third interface that presents one or more recommendations associated with the identified audio content based at least in part on a third user interaction with the second interface; and
preventing provision of subsequent notifications associated with subsequent identified audio content in the video content item based at least in part on a satisfaction of a threshold number of user interactions to remove notifications.

(Previously Presented) The system of claim 11, wherein the second interface further presents a call-to-action associated with an action that can be performed based at least in part on the identified audio content.

(Previously Presented) The system of claim 12, wherein the action that can be performed based at least in part on the identified audio content involves a generation of a new video content item based at least in part on the identified audio content.

(Original) The system of claim 13, wherein the generation of the new video content item is further based at least in part on at least one of: an album art image, a stock image, a user submitted image, or a user submitted video.

(Previously Presented) The system of claim 11, wherein the one or more recommendations include at least one recommendation for another video content item based at least in part on the identified audio content.

(Currently Amended) A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising:
identifying audio content that satisfies a threshold duration of time in a video content item based on audio fingerprints generated from audio features associated with audio frames of the audio content;

providing, a second notification based at least in part on a first user interaction with the video content item, wherein the second notification is removed when the identified audio content is finished; 
providing a second interface that presents information associated with the identified audio content based at least in part on a second user interaction with the second notification;
providing a third interface that provides one or more recommendations associated with the identified audio content based at least in part on a third user interaction with the second interface; and
preventing provision of subsequent notifications associated with subsequent identified audio content in the video content item based at least in part on a satisfaction of a threshold number of user interactions to remove notifications.

(Previously Presented) The non-transitory computer-readable storage medium of claim 16, wherein the second interface presents a call-to-action associated with an action that can be performed based at least in part on the identified audio content.

(Previously Presented) The non-transitory computer-readable storage medium of claim 17, wherein the action that can be performed based at least in part on 

(Original) The non-transitory computer-readable storage medium of claim 18, wherein the generation of the new video content item is further based at least in part on at least one of: an album art image, a stock image, a user submitted image or a user submitted video.

20.	(Previously Presented) The non-transitory computer-readable storage medium of claim 16, wherein the one or more recommendations include at least one recommendation for another video content item based at least in part on the identified audio content.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 11 and 16 as a whole.  
At best the prior arts of record disclose, specifically for claim 1:
Pappas (U.S. Publication No. 2010/0275120 A1) discloses identifying by a processor that audio content is included in a video content item; providing, by the computing system, a notification based at least in part on the identification (page 1, 
Blum (U.S. Publication No. 2020/0034385 A1) discloses audio content that satisfies a threshold duration of time included in a video content (page 4, paragraph 44).  Audio content has time codes associated with it to indicate that the time code satisfies a threshold duration of the time of a video content that should be associated with it.  
Law (U.S. Publication No. 2012/0159327 A1) discloses providing, by the computing system, in a first interface, a first notification for a predetermined period of time, based at least in part on the identified audio content, wherein the first notification is removed after the predetermined period of time (page 2, paragraphs 27-29; (page 3, paragraphs 31-32)).
Chastagnol (U.S. Publication No. 2014/0020116 A1) discloses providing by the computing system, a second notification based at least in part on a first interaction with the video content item, wherein the second notification is removed when the identified audio content is finished (reference number 404, Figure 4, page 4, paragraph 30).  
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11 and 16 as a whole.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143